DETAILED ACTION
The Examiner acknowledges Claims 1-2, 5-6, 12-13, 18 and 20 have been amended in a preliminary amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-19 in the reply filed on 11 July 2022 is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement has not shown a serious search burden nor examination burden.  This is not found persuasive because this is evident of the separate classification and field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The Examiner finds the following terms to be relative terms which render the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention:
Claim 1 – Line 3 – moisture and mold resistant
Claim 1 – Line 7 – clean and durable
Claim 1 – Lines 7-8 – structural integrity and hygienic properties
Claim 5 – Lines 2-3 – enhance sterility
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the wall system eliminates horizontal edges. The claims are directed towards a wall system and the claims should define the invention as what the system is, and not by what it is not.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how aluminum extrusions relate to the wall system.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the wall system and the corner pieces eliminate corner joints. The claims are directed towards a wall system and the claims should define the invention as what the system is, and not by what it is not.
Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “1700 degrees” but does not specify which temperature scale is being used.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Stainless Steel Modular Walls” by Hospitech and US Patent # 10,267,045 to Knight.
Regarding claim 1, Hospitech teaches in the Figures on Page 2, a wall system comprising: a plurality of stainless-steel panels [304 steel] wrapped at least partially around a plurality of drywall pieces [gypsum board]; wherein the wall system eliminates horizontal ledges when installed in a room and provides clean [easy cleaning (Page 1)] and durable [high mechanical strength (Page 1)], thereby maintaining structural integrity [high mechanical strength (Page 1)] and hygienic properties [easy disinfection (Page 1)]. Knight teaches in Figure 12, a plurality of backplates (3) [girts (Column 19, Line 4)] configured to attach a plurality of panels (20a-20c) (Column 11, Line 51) to a plurality of studs (2) (Column 12, Line 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the attachment system of Knight on the panels of Hospitech in order to be able to attach the panels to a wall. Hospitech does not expressly state that the drywall pieces are moisture and mold resistant. However, “resistant” is a relative term and drywall or gypsum would inherently be resistant to moisture and mold to a degree. 
Regarding claim 2, Hospitech and Knight teach a wall system. Furthermore, Knight teaches the backplates are formed of 16 gauge steel (Column 16, Lines 61-63). 
Regarding claim 3, Hospitech and Knight teach a wall system. Furthermore, Hospitech teaches each of the plurality of stainless-steel panels is approximately 1-2mm in thickness [1mm (Page 3)].
Regarding claim 4, Hospitech and Knight teach a wall system. Furthermore, Hospitech teaches each of the plurality of stainless-steel panels is formed of 304 stainless steel (Page 2) but does not teach it is low carbon stainless 304L. While 304L is weaker than standard stainless, it requires less work when welding as 304 needs to be annealed to maintain the stainless properties of the joint. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 304L stainless steel in order to make manufacturing of the wall system easier.
Regarding claim 6, Hospitech and Knight teach a wall system. Furthermore, one of ordinary skill would recognize that a gypsum board has a Class A fire rating, thus having a flame spread less than 10 and smoke development less than or equal to 25.
Regarding claim 7, Hospitech and Knight teach a wall system. Furthermore, Knight teaches aluminum extrusions (Column 16, Lines 61-67).
Regarding claims 8 and 9, Hospitech and Knight teach a wall system. Furthermore, Hospitech a gasket [silicone seal (Page 3)] of 6mm width (Page 3) thus making a watertight seal and the wall system monolithic but does not teach the gasket seal is an EPDM M-class rubber. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gasket from EPDM M-class rubber since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In the instant case, EPDM is known for its resistance to heat and light as well as steam thus being well suited for the cleaning and exposure that hygiene panels undergo.
Regarding claim 10, Hospitech and Knight teach a wall system. Furthermore, Hospitech teaches in Figure 2 on Page 2, the wall system includes a single panel [steel] and gypsum [gypsum board] wall.
Regarding claim 11, Hospitech and Knight teach a wall system. Furthermore, Knight teaches the use of a plurality of edge trims having a contour flange (Column 1, Lines 24-26).
Regarding claims 12-13, Hospitech and Knight teach a wall system with a plurality of edge trims but are silent about the size and shape of the edge trims. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a certain shape for the edge trims since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been an obvious matter of design choice to specify a certain size for the edge trims since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a certain size and shape for the edge trims in order to create a desired visual appearance for the wall system.
Regarding claim 14, Hospitech and Knight teach a wall system. Furthermore, Knight teaches one or more corner pieces formed of a single panel to eliminate corner joints (Column 23, Lines 65-67).
Regarding claim 15, Hospitech and Knight teach a wall system with corner pieces but they are silent about the shape of the corner pieces. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a certain shape for the corner pieces since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a certain shape for the corner pieces in order to create a desired visual appearance for the wall system.
Regarding claim 16, Hospitech and Knight teach a wall system. Furthermore, Knight teaches additional items in the form of windows and doors (Column 1, Lines 28-31).
Regarding claim 17, Hospitech and Knight teach a wall system but they are silent about the fire resistance of the wall system. However, since the wall system is made of a stainless steel panel and stainless steel has a melting point much higher than 1700 degrees [Fahrenheit], it would be fire resistant to a 1700 degree fire for at least 60 minutes.
Regarding claim 18, Hospitech and Knight teach a wall system. Furthermore, Knight teaches the panels are replaceable (Column 17, Lines 51-54) but does not teach they are replaceable in 4 hours or less. However, the replacement of the panels is directed towards the method of use of the system but the claims are for the system itself. The patentability lies within the system and not the method. However, should the system be found allowable, this claim would also be allowable.
Regarding claim 19, Hospitech and Knight teach a wall system. Furthermore, Knight teaches the plurality of panels are separately replaceable (Column 17, Lines 51-54).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over “Stainless Steel Modular Walls” by Hospitech in view of US Patent # 10,267,045 to Knight in further view of US Patent # 8,063,116 to Trogolo.
Regarding claim 5, Hospitech and Knight teach a wall system. Furthermore, Hospitech teaches antimicrobial surface protection (Page 2) but does not teach it is accomplished with a powder coat finish. However, Trogolo teaches that an antimicrobial finish can be in the form of a powder coat (Column 4, Line 1). Powder coating is old and well known and it would have been obvious to use a known technique to improve a similar product in the same way [see MPEP 2143].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635